Citation Nr: 1133031	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-18 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD), prior to October 13, 2008.

2.  Entitlement to a rating greater than 70 percent for service-connected PTSD, as of October 13, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant, spouse, and daughters



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which increased the Veteran's rating for PTSD to 50 percent disabling, effective November 29, 2004.  In an April 2011 rating decision, the North Little Rock RO increased the Veteran's rating for PTSD to 70 percent disabling, effective October 13, 2008.

In August 2008, a hearing was held before the undersigned Veterans Law Judge.

Following the Board's previous decision of August 21, 2009, relevant timely submitted evidence was discovered that had not been considered by the Board at the time of that adjudication.  Therefore, that decision was vacated in the Board's July 2010 decision and remand order, which also remanded the remaining issues regarding the Veteran's claim for a higher rating for his service-connected PTSD to the RO for the purpose of scheduling a current VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The matter was returned to the Board in August 2011. 

As noted in the July 2010 decision and remand order, the issues of entitlement to a rating in excess of 10 percent for chronic lumbar strain; service connection for diabetes mellitus, type II; and service connection for bilateral peripheral nerve damage of the upper and lower extremities have been raised by the record, but not yet adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, these issues are again referred to the AOJ for appropriate action.


FINDING OF FACT

Throughout the appellate period, the Veteran's PTSD has been manifested by social isolation, depression, detached and restricted affect, sleep impairment, flashbacks, nightmares, irritability, restricted affect, suicidal and homicidal ideation without intent, and decreased occupational functioning.


CONCLUSION OF LAW

1.  The criteria for a 70 percent rating, and not higher, for service connected PTSD have been met, prior to October 13, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for rating greater than 70 percent for service connected PTSD, as of October 13, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in March 2005 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.

Regarding the duty to assist, the RO has obtained the Veteran's service records, VA treatment records, and private treatment records and provided him with VA examinations in April 2005, February 2007, December 2007, and October 2010.  The VA examiners conducted accurate and descriptive examinations based on the complete medical records and in consideration of the Veteran's lay assertions.  Therefore, VA's duty to provide a thorough and contemporaneous VA examination has been met.  Furthermore, in providing the Veteran with a current VA psychiatric examination the Board is satisfied that the AMC has substantially complied with the Board's July 2010 Remand order.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall, 11 Vet. App. at 271.    

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

The Veteran contends that he is entitled to a higher rating for his service-connected PTSD as his symptoms have become increasingly severe.  Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Here, the RO has already staged the Veteran's ratings for service-connected PTSD.  However, as discussed below, the Board finds that the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings over the appellate period such that the application of staged ratings is not appropriate to this case. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


The criteria for evaluating PTSD are found at 38 C.F.R. 4.130, DC 9411.  A 50 percent evaluation is warranted there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The nomenclature employed in the portion of VA's Schedule for Rating Disabilities (the Schedule) that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations, or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.   Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Review of the record shows that the Veteran has consistently displayed symptoms of social isolation, depression, detached and restricted affect, sleep impairment, flashbacks, nightmares, irritability, restricted affect, suicidal and homicidal ideation without intent, and decreased occupational functioning throughout the appellate period.  See April 2005 VA examination; February 2007 VA examination; January 2009 private treatment summary; May 2009 private treatment summary; October 2010 VA examination.  His GAF scores have also been consistent throughout the appellate period, and have ranged from 45 to 48.  See April 2005 VA examination; February 2007 VA examination; October 2010 VA examination.  With regard to social isolation, while the Veteran is married, the Veteran's private psychologist explained that the Veteran has a clear lack of emotional attachment to family members with whom one would reasonably expect him to feel some sentiment, nostalgia, and love.  See May 2009 private treatment summary.  The Veteran's lack of familial attachment and preference for being alone is also well documented by the statements submitted by his spouse and daughters, and well as a statement submitted by a friend in June 2005.  

The Veteran's private psychologist also noted that the Veteran's symptoms appear to have grown progressively worse, but he did not specify over what time period, or if the increase in severity was recent.  The October 2010 VA examiner noted that the Veteran's symptoms were moderate to severe and have persisted for a number of years.

In consideration of all the evidence of record, to include the testimony and statements of the Veteran, his spouse, his daughters, and the June 2005 statement submitted by the Veteran's friend, the Board finds that the overall disability picture for the Veteran's PTSD most closely approximates a 70 percent rating, warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  While the Veteran does not exhibit the sort of cognitive effects described in the rating code, such as speech behaviors, spatial disorientation, or neglect of personal appearance and hygiene, the severity of the remaining symptomatology and the significant effects these symptoms have on his occupational and social functioning warrant a 70 percent rating throughout the appellate period, particularly with regard to his documented suicidal and homicidal ideation, extreme preference for social isolation, depression, and irritability.  Lastly, the consistency of the Veteran's GAF scores, which indicate serious symptomatology, show that the degree of impairment caused by his PTSD has been consistent approximated the criteria for a 70 percent rating over the appellate period.

The Veteran's symptoms do not rise to the level of severity indicated by the criteria for a 100 percent disability rating.  The Veteran has never exhibited delusions, hallucinations, or gross impairment of thought processes.  As he has always disclaimed any suicidal or homicidal intent, he is not in danger of hurting himself or others.  Furthermore, he has never demonstrated the inability to perform tasks of daily living, disorientation to time or place, or memory loss of basic information like names of close relatives, his own occupation, or his own name.  Crucially, although the Veteran has been found to have impaired social relationships and occupational functioning, he nevertheless maintained a marriage for over 30 years and continues to be employed.  As such, he does not exhibit total occupational and social impairment.    

Therefore, as the Veteran's PTSD is manifested by social isolation, depression, detached and restricted affect, sleep impairment, flashbacks, nightmares, irritability, restricted affect, suicidal and homicidal ideation without intent, and decreased occupational functioning throughout the appellate period, a disability rating of 70 percent for PTSD is found to be warranted throughout the appellate period. 

The Court has recently held that a request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record contains no indication that the Veteran has been rendered unemployable by his service-connected PTSD.  He is employed as a security guard.

The rating schedule represent as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by Diagnostic Code 9411; rather, all reported symptoms are explicitly accounted for in assigning the Veteran a 70 percent rating.  Therefore, the Board finds that the rating criteria reasonably describe his disability and referral for consideration of an extraschedular rating is not warranted.


ORDER

A rating of 70 percent, and not higher, for PTSD is granted, prior to October 13, 2008.

A rating greater than 70 percent for PTSD, as of October 13, 2008, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


